 660DECISIONSOF NATIONALLABOR RELATIONS BOARDMay 1963 contract. The primary purpose of the premature-extensionrule is to protect petitioners in general from being faced with pre-maturely executed contracts at a time when the Petitioner would nor-mally be permitted to file a petition.However, the Board's rule isnot an absolute ban on premature extensions, but only subjects suchextensions to the condition that if a petition is filed during the openperiod calculated from the expiration date of the old contract, the pre-mature extension will not be a bar.'As to the claim that less than 30 percent of the employee complementwas employed at the time the contract was signed, we do not acceptthe Petitioner's contention that the actual date of the signing of thecontract (May 1963) is the determinative date since it is clear that onJanuary 18, 1964, when the parties agreed to apply the contract to thenew facility, more than 30 percent of the employees were then em-ployed in more than 50 percent of the job classifications sFinally, we reject Petitioner's claim that the contract clause in"Schedule B" stating that part-time employees will receive a pay in-crease "After 3 Months Service When Join Union" constitutes an un-lawful union-security clause.'We note that article 1 of the contractlawfully requires part-time employees to become and remain membersof the Union after 3 months' service.As the related clause on wageincreases in "Schedule B," while somewhat ambiguous, is not clearlyunlawful when read in context with article 1, we find it does not removethe contract as a bar.7We conclude, therefore, that Local 21's May 1963 contract becameeffective for contract-bar purposes on April 1, 1964.Accordingly, asthe petition was filed after April 1, 1964, but more than 90 days prior toApril 1, 1967, the terminal date of the May 1963 contract, we find thatthe contract is a bar to the present petition and we shall order thepetition dismissed.[The Board dismissed the petition.]Deluxe Metal Furniture Company,121 NLRB 995, 1001.General Extrusion Company, Inc.,121 NLRB 1165.,Cf.Paragon Products Corporation,134 NLRB 662.Safeway Stores,IncorporatedandLevina McGinnis.Case No.27-CA-1484.August 31, 19647DECISION AND ORDEROn June 3, 1964, Trial Examiner Herman Marx issued his Decisionin the above-entitled case, finding that the Respondent had engagedin and was engaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmative148 NLRB No. 76. SAFEWAY STORES, INCORPORATED661action, as set forth in the attached Trial Examiner's Decision.There-after, the General Counsel filed exceptions with respect to the remedyrecommended by the Trial Examiner and a brief in support thereof.The Respondent thereupon filed cross-exceptions, a brief in supportthereof, and a brief in answer to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, cross-exceptions, and briefs, andthe entire record in this case, and hereby adopts the Trial Examiner'sfindings, conclusions, and recommendations 1 with the following ad-ditions and modifications :The Trial Examiner concluded, and we agree, that the Respondent'sGlenwood Springs, Colorado, market and the City Market store inthat municipality had effectively merged their two separately cer-tified meat department units into a multiemployer bargaining unitby virtue of their agreement with the Amalgamated Meat Cutters andButcher Workmen of North America, Local Union No. 634, AFL-CIO, to enter into joint negotiations, and by virtue of the joint bar-gaining in which they engaged thereafter.Representatives of thetwo employers had also agreed that if-the meat department of eitherstore was struck, the other store would lock out its meat departmentemployees.During negotiations, employees in the meat department at CityMarket did, in fact, strike over economic issues on August 8, 1963.Shortly thereafter on that date, the Respondent notified its meat de-partment employees to the effect .that they were locked out.Uponcompleting the cleaning up of their department prior to leaving, sev-eral of these employees were warned by the Respondent's store man-ager and its district manager that anyone who picketed could betransferred to a "non-union" store and later terminated.The dis-trictmanager requested that the meat department manager relay thisinformation, and it was in fact relayed, to those employees whom thelatter supervised and who were not present.During the period ofthe lockout, the Respondent's meat department was operated by man-agement personnel brought from otherareasbut who are regularlyin the Respondent's employ.1No exceptions were filed to the Trial Examiner's findings,conclusions,and recommenda-tions regarding the threats of transfer and of subsequent termination of locked-out em-ployees who engaged in picketing or regarding the discharge of the Charging Party 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner concluded that the lockout, which may other-wise have been lawful as an appropriate defensive measure against.theUnion's "whipsaw" strike at City Market,2 was violative of Sec-tion 8(a)'(3) and' (1) of the Act because of the above-noted unlawfulthreats which, in essence, 'according to the Trial Examiner, convertedthe character of the lockout from defensive to offensive.We agree that the lockout was unlawful but not for the reason reliedupon by the Trial Examiner.We find that the lockout, a tactic pre-viously agreed upon by the multiemployer unit as a countermeasureagainst a "whipsaw" strike, was, at its inception, a lawful defensivelockout 3We do not regard the threats, which were violative of Sec-tion 8(a) (1) of the Act, as having destroyed the defensive characterof this lockout.We find, however, that the lockout lost its defensivecharacter by virtue of the Respondent's operation of its meat depart-ment with management personnel replacing the regular employees.The Board has previously held, where nonstruck employers havelocked out their regular employees but have continued to operate usingtemporary replacements, that the action of the nonstruck employersexceeds the lawful defensive limits established inBuffalo Linen,andthat such lockout not only interferes with, restrains, and coerces em-ployees in violation of Section 8 (a) (1), but also constitutes discrimina-tion in violation of Section 8(a) (3) 4Accordingly, we find theRespondent's lockout of its meat department employees was unlawfulunder Section 8(a) (3) and (1) of theAct.5The Union and Companies entered into identical collective-bargaining agreements on September 18,1963, in which it was stated inarticle 31: "Both parties and the employees waive all claims for allmatters arising in 'the past."The Board has long held that such awaiver does not preclude individual employees from filing unfairlabor practice charges.6When such a charge has been filed, the Boardis not precluded by the waiver from enforcing congressional policy.'9N.L R B v Truck DriversLocal Union No 449, International Brotherhood of Team-sters,Chauffeur8,Warehousemen and Helpersof America, AFL (BuffaloLinen SupplyCo), 353 US 873 Buffalo Linen Supply Co., supra.4 John Brown,Irvin L.Gossettand J. C. West, Jr., d/b/a Brown FoodStore,137 NLRB73The Boardhas noted the Respondent's contentionthat thiscase is inapplicable be-cause our decision inBrown FoodStore,involvingthe same issue,was denied enforcementby the Tenth Circuit(N.LRB. v. Brown Food Store,319 F. 2d 7). On January 6, 1964,the SupremeCourt granted the Board's petition for certiorari in that case(375 U.S. 962).With all due respect forthe opinionof the Court of Appeals for the Tenth Circuit, theBoard hasdeterminedto adhereto its decision inBrown Food Store,pending final resolu-tion of the issue by the Supreme CourtSeeThe KrogerCompany,145 NLRB 235;Food GiantSuper Markets MayfairMarkets,d/b/a El Rancho Markets Safeway Stores,Inc,145 NLRB 1221,andBagdadBowling Alleys,147 NLRB 851.51n view of this finding,Member Leedom would find it unnecessary to decide whetherthe Respondent'sthreats to its employees, in other circumstances, would havenegatedthe defensivecharacter of the lockout.8SeeThe Great Atlantic & PacificTea Company,145 NLRB 3611 SeeThe GreatAtlantic& Pacific Tea Company,supra. SAFEWAY STORES, INCORPORATED663Accordingly, we find that the waiver provision in the contract betweenthe Union and the Respondent does not constitute a bar to our finding-Respondent's lockout of its meat department employees to be violativeof the Act.rTHE REMEDYThe Trial Examiner concluded that, because of the presence of thewaiver provision in the collective-bargaining agreement, it would be"equitable to dispense with the provisions for back payreimburse-ment" with respect to the locked-out employees.. We donot agree.InThe Great Atlantic cC Pacific Tea Companycase,supra,involvinga similar waiver provision, where the Board found that it would beinequitable to grant backpay, it did soonlybecause in that collective-bargaining agreement the parties had explicitly agreedto an increasein wage rates as compensation for those employees who had sufferedmonetary losses as a result of the lockout.The Board there held that,should it make its usual backpay award, the employees would havebeen made whole more than once. In the instantcase, it does not ap-pear that wage increases were negotiated as compensation for monetarylosses due to the lockout.Therefore, the employees who were vic-tims of this discrimination, if denied backpay, would not be madewhole for their monetary losses.Accordingly, having found that the Respondent unlawfully dis-criminated against its meat department employees, we shall directthe Respondent to make them whole for any loss of pay they may havesuffered by reason of such unlawful discrimination by the paymentof a sum of money to each employee equal to that which he wouldhave earned as wages during the period of discrimination,' less anynet earnings during said period. -Backpay shall be computed withinterest on a quarterly basis in the manner prescribed by the Board inF.W. Woolworth Company,'andIsis PlumbingcCHeating Co."We shall, therefore, modify paragraph 2 of the Trial Examiner'sRecommended Order as follows :Paragraph 2 (a) shall be modified to read :(a)Make Levina McGinnis whole, together with interest, inthe manner, according to the method, and to the extent set forthin section V of the Trial Examiner's Decision entitled "TheRemedy."Paragraphs 2(b), (c), and (d) shall be redesignated as paragraphs2(c), (d), and (e).$ This period shall run from the time each employee was locked out until reemployed oroffered reemployment.Y 90 NLRB289, 291-294.10138 NLRB 716 664DECISIONSOF NATIONAL LABORRELATIONS BOARDA new paragraph 2 (b) shall be added and shall read :(b)Make whole each of its employees who were locked out forany loss of earnings, together with interest, in the manner, ac-cording to the method, and to the extent set forth in the sectionhereof entitled "The Remedy." 11ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner as modified herein and orders thatthe Respondent, Safeway Stores, Incorporated, its officers, agents,successors, and assigns, shall take the action set forth in the TrialExaminer's Recommended Order as modified herein."The notice is similarly amended by adding the following thereto^wr WILL make whole our employees for any loss of pay they may have suffered byreason of the lockout which occurred on August 8, 1963.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEThe complaintallegesthat the Respondent, Safeway Stores, Incorporated, hereincalled Safeway or the Company, "locked out its meat department employees" at astore operated by it in Glenwood Springs, Colorado, to discourage activities on be-half of Amalgamated Meat Cutters and Butcher Workmen of North America, LocalUnion No. 634, AFL-CIO, herein called the Union; subsequently discharged onesuch employee, Levina McGinnis, the Charging Party in this proceeding, becauseshe had engaged in activities on behalf of the Union; and has by such conductviolated Section 8(a) (1) and (3) of the National Labor Relations Act, as amended(29 U.S.C. Sec. 151,et seq.),herein called the Act.'The Respondent has filed an answer which, in material substance, denies thecommission of the unfair labor practices imputed to it in the complaint; and assertsvarious affirmative defenses which will appear below in the course of considerationof theissuesin this proceeding.Pursuant to notice duly served upon each of the other parties by the GeneralCounsel of the National Labor Relations Board, a hearing upon the issues in. thisproceeding has been held before Trial Examiner Herman Marx at Glenwood Springs,Colorado.The General Counsel and the Respondent appeared at the hearingthrough, and were represented there by, respective counsel.All parties were affordeda full opportunity to be heard, to examine and cross-examine witnesses, to adduceevidence, to file a brief, and to submit oral argument. I have read and consideredthe respective briefs of the General Counsel and Respondent filed with me since theclose of thehearing.21The complaint was .issued on December 27, 1963, and is based upon a charge filed byLevinaMcGinnis with the National Labor Relations Board on November 7, 1963, andupon an amendment thereof filed with the agency on December 23, 1963Copies of thecomplaint, the charge, and the amendment have been duly served upon the Respondent2The transcript of the hearing is garbled or otherwise erroneous at a number of points.For example, at page 123, lines 5 to 10, in the course of a colloquy with counsel, I am quotedas saying, "(w)e do not know" that the Board will defer to an arbitration result where"certain standards" are met, although what I said, in substance, was that "(w)e doknow" that such is the caseThe same page (lines 11 to 14) contains a garbled version ofa statement made on the subject that Board members have differed in cases whetherstandards established by the Board for deference to arbitration results have been met,making it appear that remarks were made as to the relative frequency with which Boardmembers "get together " This is a garbled and erroneous transcription of what was saidconcerning dissenting views in the application of the standards.Be that as it may, asthe record adequately sets forth the material evidence and issues. I deem it unnecessary,particularly in the absence of a motion by any of the parties, to correct the transcripteither in the respects indicated or at other points where correction would be appropriate SAFEWAY STORES, INCORPORATED665Upon the entire record, and from my observation of the witnesses, I make thefollowing findings of fact:-FINDINGS OF FACTI.NATURE OF THE RESPONDENT'S BUSINESS;-JURISDICTION'OF THE BOARDSafeway Stores, Incorporated, is a Maiyland corporation; maintains its principaloffice in Oakland, California; is engaged in the business of selling and distributingfood and other products at retail; in conjunction therewith operates a chain ofstores in some 25 States, including Colorado; and is, and has been at all materialtimes, an employer within the meaning of Section 2(2) of the Act.The issuesin this proceeding involve a store operated by Safeway in Glenwood Springs,Colorado.In the course and conduct of its business Safeway "annually" sells and distributesthrough its Colorado stores food and other products valued in excess of $500,000and "annually" transports goods valued in excess of $50,000 to its retail outlets inColorado directly from points outside that State.By reason of such interstatetransportation of merchandise, the Company, as it concedes in its answer, is, andhas been at all material times, engaged in interstate commerce within the meaningof Section 2(6) and (7) of the Act.Accordingly, the National Labor RelationsBoard has jurisdiction of the subject matter of this proceeding.II.THE LABOR ORGANIZATION INVOLVEDAs thecomplaint alleges, and the answer admits,the Unionis,and has been atallmaterial times,a labor organization within the meaning of Section 2(5) oftheAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Prefatorystatement .Safeway's Glenwood Springs store includes a separate department in which meatproducts are cut, wrapped, and sold.The meat department's staff normally consistsof some six persons, including a manager, Martin Hots, who is vested with authoritytohire and discharge meat departmentpersonnel,and responsibly directs theirwork.He is subject to supervision by the store manager, Dale Shellman, who issupervised, in turn, by Safeway's district manager, Roger Halstead.The latter,whose headquarters are in Denver, has managerial responsibility for about a dozenof Safeway's stores.Hotz, Shellman, and Halstead are, and have been at all mate-rial times, supervisors within the meaning of Section 2(11) of the Act.Glenwood Springs contains another retail chain food store which is operated bya firm named City Markets. This store includes a meat department, and com-petes with the Safeway store in the sale of meats and other food products.In or about the latter part of November 1962, following a representation elec-tion, the National Labor Relations Board certified the Union as the bargainingrepresentative of the nonsupervisory _meat department employees of Safeway'sGlenwood Springs store.Similarly, on May 29, 1963, the Board, as a result of a representation electionamong nonsupervisory meat department employees of City Markets' GlenwoodSprings store, certified the Union as the repersentative of these employees.Following the Safeway certification, but before that affecting City Markets, theUnion's secretary, George W.Dean,met on twooccasionswith a Safeway representa-tive,Elmer B. Wynne, for contract discussions relating to the Company's GlenwoodSpringsmeat department employees.The discussionswere apparently of anexploratory nature, and do not appear to have gone much beyond an "oral proposal"by the Union that an agreement between it and Safeway contain "the ordinaryconditions found within our contracts," with which the parties were familiar.Early in June 1963, shortly after the City Markets certification, Dean telephonedWynne with a viewto resumingand completing negotiations, and Wynne proposedthat Safeway and City Marketsengage in"joint negotiations" with the Union.Deandemurred, starting that he had "had a hard-time getting along" previously with thebargaining representative of CityMarkets.Wynne replied that "it was best ifwe do it jointly," and the upshot was that Dean agreed to Wynne's proposal; andthat Safeway and City Markets thereafter met and negotiated jointly with theUnion, beginning with a bargaining meeting on July 10, 1963.The Union's repre-sentatives in the negotiations included LevinaMcGinnis, a meat department em-ployee at Safeway's Glenwood Springs store.At some point prior to a bargaining meeting with the Union on August 7, 1963,the two employers agreed or reached an understanding between themselves to the 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffect that if the Unionengaged in a strike againsttheGlenwoodSpringsmeatdepartment of one, the other would "lock out" the meat department employees atitsGlenwoodSprings store.During the negotiations, Safeway and City Marketsmade jointproposals to theUnion; the latter addresseditsproposalsto both employers jointly; and both tookidenticalpositions on all subjects of negotiation, with one possibleexception.Thatinvolved apositionby CityMarkets that"theirhead meatcutterwould not bepart of the bargainingunit,"or, in otherwords, that he be regarded as a supervisor.In connection with the electionaffectingits store, Safeway had agreed to includethe head meatcutterin the unit.What Safeway's spokesmansaid about the matterduring the negotiationsdoesnot clearly appear, but it is evident that he was willingto agree to the inclusion of the head meatcutter in the unit at its store.To resolvethe difference, City Markets' spokesman made a proposal that, by contract, thehead meatcutter at the Safeway store be included in the unit there, but that the oneat the City Markets store be excluded from the unit at that establishment.TheUnion rejected the proposal, taking the position, as Dean testified, "that since we werein the type of negotiations where we were sitting down and discussing the thingjointly.we would not sign different contracts in any sense of the word." 3As of August 7, 1963, the onlyissuesleft unresolved were "money matters," andin that regard, at a meeting held on that date, Safeway and City Markets presenteda written joint proposal to the Union, which said that it would submit the offer tothe affected employees of both stores. It did so apparently at a meeting of the em-ployees later that day, and they rejected the offer.The Union thereupon informedthe employees that it was going to picket the City Markets store, but told the Safe-way employees to continue working.A strike, sponsored by the-Union, began among the meat department employeesat the City Markets store on the morning of August 8, 1963, and picketing of theestablishment began on that date, and continued until September 18, 1963, whenthe strike was settled.During the afternoon of the day the strike against City Markets began, Halsteadand Shellman instructed Hotz to "clean up the meat department and go on home,"and to tell the other department personnel to do the same.Hotz complied, andas a result, that same afternoon, the five employees he supervised, Don Snyder,BillBurns,Michael Thomas, Richard Spinney, and Levina McGinnis, left theiremployment or, in other words, as Safeway concedes, were "locked out" by it.Upon completion of the cleaning chore, Hotz and Thomas went to a back roomof the store preparatory to their departure.Halstead and Shellman were there, andthe former told Hotz and Thomas, in substance, that they should not picket, andthat anyone who did so could be transferredto a "non-union" store and later beterminated .4Halstead also told Hotz to convey this information to the rest ofthe employees he supervised.Hotz complied, quoting Halstead's remarks to Snyderand Burns later that afternoon; to McGinnis on the following morning; and toSafeway and City Markets meat department employeesat a meetingheld by theUnion on August 10, 1963.Safeway, City Markets, and the Union resumed bargaining negotiations on Septem-ber 12, the two employers submitting written proposals, jointly signed by them, tothe Union on that date. The upshot of the renewed talks was that the strike wassettled on September 18, 1963, the negotiators Teaching a complete accord as to con-tract terms on that date.Shortly thereafter each employer signed a separate contract with the Union,both instruments containing, in identical language, the terms agreed upon in thenegotiations.The only terms that need be mentioned here are contained in article 31of each contract, providing that "there will be no discrimination in employment andin union membership"; and that "(b)oth parties and the employees waive all claimsfor all matters arising in the past."The waiver provisions were included, as City Markets' principal negotiator, JamesK. Groves, testified, because there had been statements by 'representatives of theUnion, during the course of the negotiations, that charges involving the lockout atthe Safeway store could or would be filed, and it was the aim of the employers' rep-resentatives, communicated to the Union, to effect a settlement of all differences.With the settlement of the strike, Safeway terminated the lockout as of Septem-ber 20, 1963, offering each meat department employee reinstatement to his formerposition effective as of that date.9 The ultimate agreement reached on the issue is of no moment It is enough to notethat the contracts separately signed by Safeway and City Markets contain identical terms.4Hotz and Thomas are in substantial accord as to Halstead's remarksHalstead d!not testify, and the relevant testimony of Hotz and Thomas is undisputed SAFEWAY STORES, INCORPORATED667During the period of the lockout, Safeway operated the meat department withpersonnel from its Denver headquarters.These were a "meat consultant"and two"meat trainers"who are regarded by the Company as supervisors,and have thefunction of improving meatcutting procedures in Safeway stores.B. The discharge of the Levina McGinnisLevina McGinnis entered Safeway's employ in the meat department at the Glen-wood Springs store about a year before the lockout.Her work, which included meat-wrapping was satisfactory to the management during that period. She received nocomplaints about her performance,and was given a merit increase only a few daysbefore the lockout in addition to a prior"automatic"increase.About a week after the picketing of the City Markets store began, the Union askedSafeway's meat department employees to participate in the picketing.McGinniswas the only Safeway employee to do so, engaging in the activity for most of theperiod of the strike. Shellman saw her picketing daily, and told Halstead that he hadseen her doing so.According to Hotz, about 2:30 p.m. on September 23, 1963, McGinnis' first day ofwork following the end of the lockout, Halstead asked him about McGinnis' work,and Hotz replied, in substance, that he "thought it was a little slow."Halstead summoned McGinnis to the office of the store that day and, in thepresence of Shellman and Hotz, charged her with deficient performance in produc-tion.She expressed the view that she "was producing," to which Halstead repliedthat "that is just your opinion," and that Holz had criticized her production. Shell-man then prepared a written statement to the effectthatMcGinnis'production ratewas "very slow," and that she had been so informed and told "to speed up"; andsigned it, requiring McGinnis and Holz to do so also.About a month later, on October 21, 1963, Shellman told McGinnis that she "wasn'tsmiling" at customers and was displaying an attitude of aloofness toward them; andthat she had been reported in that connection by a Safeway "shopper" (employed bythe Company to observe and report sales activities and other procedures in its stores),McGinnis asked Shellman whether he had the report, and he replied that he did not"know where it was at the time." Shellman prepared a written statement of thealleged deficiency, signing it with Hotz, and gave it to McGinnisOn October 30, 1963, Halstead informed McGinnis that she was being dischargedbecause he had had "two complaints," one of them that she was not doing her work,and the other that she "didn't greet customers."The dismissal became effective onNovember 2, 1963, the end of McGinnis' pay period.In mid-November 1963, about 10 days after McGinnis filed her charge allegingthat her dismissal was unlawful, Hotz, at Shellman's direction, came to McGinnis'home and told her that instructions had been received at the store (from Halstead,according to Shellman's testimony) to reemploy her. She asked Hotz whether hecould "honestly" say that she had not done her work, and he replied, "No, Levina, Ican't but you can rest assured that Safeway is not through with you yet "He also saidthat he did not know what the Company would "try next." 5As requested by the Company, McGinnis returned to work on November 18, 1963.Since her return, the Company has paid her 2 weeks' wages for the time she wasabsent.C. Discussion of the issues; concluding findingsThe ultimate issues in this proceeding are (1) whether .the lockout was lawful; and(2)whether McGinnis was discharged because she engaged in picketing the CityMarkets store.Taking the second issue first,it is a significant and undisputed fact that at the veryinception of the lockout, Halstead, a management official of considerable supervisoryresponsibility,went to some pains to discourage picketing during the strike, tellingHotz and Thomas that anyone who picketed could be transferred to a nonunion storeand terminated; and instructing Hotz to relay that information to the other meat de-Dartment personnel.In passing, I note that at the hearing the Respondent placedsome stress on the fact that Halstead said that picketing employees "could be" trans-ferred or discharged rather than that they would be. If the import of this is thatHalstead's remarks were not a threat of reprisal, the position appears to me to be aquibbleFrom the very terms Halstead used, particularly taking his position intoaccount, his relevant remarks were a coercive thrust-'at the free exercise by the5McGinnis' description of her conversation with Hotz is undisputedHer account ofwhat Fiotz said is evidential in view of his status as McGinnis' supervisor, and the factthat the Respondent claims that it based the discharge, in part, on a complaint by Hotzregarding McGinnis' work. 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees of rights guaranteed them by Section 7 of the Act; and were designed, Ifind, to intimidate them into abstention from picketing.6 -Against the background of Halstead's threat of reprisal, the fact that McGinnis wasthe only locked-out employee who picketed, and the only one who was discharged,takes one much along the road to a conclusion that the threat was carried out in hercase.The conclusion becomes unavoidable upon an examination of the wholerecord, particularly the "two complaints" Halstead put forward to McGinnis as thereason for dismissing her.Actually, it is well to note, the Respondent does nottell us in the form of sworn testimony what reasons moved Halstead to dischargeMcGinnis, for Halstead, who was the one who made the decision to dismiss her,did not testify (nor has the Respondent explained its failure to produce him).Obviously, even if one were to attribute substance to the two "complaints" madeby the management against McGinnis, they could still have been a pretext to cloakan unlawful reason for her discharge, but on that score, the Respondent's case, inthe absence of any sworn testimony by Halstead as to his motive, leaves us in the dark.In any event, the "two complaints" have a flimsy and tenuous quality.There iseven good reason to doubt that Hotz actually complained to Halstead about McGinnis'production rate. She had been a satisfactory employee up to the point of the lockout,had received a merit increase shortly before it began, and had been at work only afew hours following the end of the lockout when the alleged complaint was made;and there is no indication that Hotz said so much as a word of criticism to McGinnisbefore Halstead's alleged inquiry.Adding these factors to the undisputed evidencethat Hotz admitted to McGinnis when he recalled her for work that he could not"honestly" say that her production was deficient, stating, also, that she could "rest as-sured that Safeway is not through with you yet," there is large warrant for a doubt,to say the least,that Hotz made a complaint of any substance to Halstead,althoughIhave no question that the, latter made an inquiry of Hotz about McGinnis'performance.However, putting aside my doubt that Hotz' reply was what be says it was, andassuming that it was one of criticism of McGinnis' production, a number of factorslead me to conclude that the affair in the store office on September 23 was staged,and that the subsequent "complaint" that McGinnis was unsmiling and aloof wasformulated, in a hunt for pretexts to discharge her because she had picketed.That conclusion is supported, for one thing, by the very fact that Halstead singledMcGinnis out for inquiry of Hotz, when one takes into account Halstead's priorthreat of reprisal, the fact that McGinnis was the only Safeway employee whopicketed, and that the inquiry was made on the first day of her return to work follow-ing the picketing.?For another matter, there is an artificial quality about the scene in the store officeIn view of McGinnis' performance record, it is not quite plausible that a man ofsuch large managerial responsibilities as Halstead would summon her before asupervisory hierarchy solely to give her a dressing down for poor performance on thebasis of a report that her work had slowed down over a period of a few hours. Onewould think it more natural for Halstead to pass the matter on for attention by Shell-man (if not, indeed, to McGinnis' immediate supervisor, Hotz, alone), and the fact ofHalstead's personal participation in the affair, with its weight of supervisory signatureson the "complaint," contributes support to a conclusion that the whole business inthe office was staged to provide a gloss of justification for McGinnis' future dismissal 8Any doubt about the matter, if any remains, is dissipated, it seems to me, by Hotz'sadmission to McGinnis to the effect that he did not regard her production asdeficient.-6Whether or not one takes Rotz' supervisory status into account, his relevant state-ments are imputable to Safeway because he made them anon Ralstead's mstrnctions7 Shellman claims he was present during the colloquy between Halstead and Hotz in themeat departmentInitially,Shellman testified that Halstead "asked Martin Rota howshe [McGinnis] was doing," but then added that Halstead asked "how all the employeeswere doing in the meat department" In contrast, Rota testified that his criticism"wasn't conveyed to Mr Shellman first," and that "Mr Halstead came in the meat depart-ment and asked me how her work was and I proceeded to tell him that I thought it wasa little slow" I am sati-fied that-Halstead singled McGinnis out for inquiry, taking intoaccount Shellman's differing versions of the content of Halstead's Inquiry : Rotz' testi-mony: and that there is no indication that Halstead inquired about any other employeeby name.-8Hotz, it is interesting to note conceded in his testimony that the presence of thethree supervisors on the occasion of "a first warning" to McGinnis appeared to him to be"probably a little unusual," adding "but there again, this was my first experience withthe union operation." SAFEWAY STORES, INCORPORATED ,669The second "complaint" is even thinner than the ,first. Shellman admitted thatMcGinnis has "always" been "a reserved person ... who was quiet'and kept to her-self," and that before the strike he would see her some 20 times a day while at work.Thus one is led to wonder what there was about McGmms' attitude after she picketedto distinguish it from what it was when she was a satisfactory employee who rated amerit increase, and, indeed, Shellman was under visible and evident strain to statethe difference, offering no more than patently thin opinions that "her actions seemedto be a little stiffer than they were before the strike" and that this was manifested"not in speaking," but that she was "a little more self-conscious, or something likethat," than she had been prior to the strike.To be sure, according to Shellman, he had received a report from the "shopper,"but if one looks to this for tangible evidence that McGinnis was unsmiling and aloof,he is fated to disappointment, for the alleged report was not produced at the hearing,Shellman claiming that he had "hunted around for it" without avail. Perhaps the"shopper" retained a copy; perhaps the "shopper" could corroborate Shellman; but ifthat individual could, we are left in the dark about it, for there is no information thatthe Respondent attempted to locate a copy or to produce its "shopper."Actually, thereport, if it exists, is something less than a firm prop for the "complaint" Shellmanmakes against her, for, claiming at first that the "shopper" reported that McGinniswas unsmiling and failed to greet customers, Shellman changed- course and admittedthatMcGinnis was not mentioned in the document by name, and that it referredto "meat department employees."From subsequent testimony he gave, the reportappears to have been even more general than that, for he agreed that it was, in themain, "devoted to the usual general criticism of a Safeway chain store," and thatwhat it said on the subject of personnel attitudes was that "the employees in the storecould be more conscientious, or something to that effect, about greeting customers."Whichever one of Shellman's generalizations one follows, it raises the question whyhe assumed the alleged report applied to McGinnis, and his answer to that is asabout as strained as his distinctions between McGinnis' attitudes before and afterthe strike.He reached his conclusions, he testified, because "she is the only one thatsees customers all the"time.The meatcutters are facing with their backs to `thecustomer, and only part of the time are they facing the front," But, as he thenconceded, the meatcutters also wait on customers when the product is cut to theirspecification.Shellman's explanation of his interpretation of the report as a criticism of Mc-Ginnis is manifestly wanting, but the record, taken as a whole, supplies an answer,and it is that the Respondent has chosen to read it that way in order to provide itselfwith a sham predicate for,the discharge., The very fact that the Respondent_reiiistatedher. (after,she filed her charge, it may be recalled) supports an inference that therewas no real substance to the "two complaints" in the first place.To cap the matter,Shellman, who, one may fairly conclude, is privy to Safeway's personnel policiesaffecting the store he manages, in effect admitted that Halstead had an' attitude ofreprisal toward McGinnis -for picketing.He was asked, under cross-examination,whether he "didn't-know for sure," while McGinnis was picketing, that she would bedischarged after the strike, and he replied: "There is possibilities.Imean he (Hal-stead) was there all the time the strike was on in Glenwood Springs." Subsequently;he made a firmer reply to much the same question, admitting that he "kind of feltshe (McGinnis) might" be discharged after her return to work following the strike.The sum of the matter is that Halstead discharged McGinnis because she picketedthe City Markets store on behalf of the Union, and that by the dismissal, Safewaydiscriminated against her in violation of Section 8(a)(3) of the Act; and interferedwith, restrained, and coerced employees in the exercise of their Section 7 rights,thereby violating Section 8(a) (1) of the Act .9.9 The Respondent's answer contains an allegation that the issue of the legality of thedischarge has been "submitted by and on behalf of Levina McGinnis" for determinationunder the grievance and arbitration procedures of the contract, and requests that thisproceeding be held in abeyance pending the resultThere is no evidence that there hasbeen such a submission "by and on behalf" of McGinnis (Shellman gave some hearsaytestimony that a grievance had been filed, and did not state by whom), but quite apartfrom that I find no warrant for the course the Respondent urgesTheBoard has apolicy of deference to arbitral results when certain standards are met, including the pres-ence of an agreement by "all parties.to be bound "Sp,elberg Manufacturing Com-pany,112 NLRB 1080;Lummus Company,142 NLRB 517 Obviously, this is not such acaseMoreover, a discharge such as that involved here strikes at the heart of rightsguaranteed employees by the Act, e g,N L.R B v. Entwistle Mfg.Co., 120 F 2d 532(C.A. 4), and I thus think that a suitable cease-and-desist order by the Board is particu-larly necessary in thistype of case. 670DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs for the lockout, two subsidiaryquestions requireconsideration before resolutionof the issue of its legality.One is whether the meat department employees of the twoGlenwood Springs stores constituted a multiemployer unit, notwithstanding the sep-arate unit determinations in the representationcases.Although the Union wasinitially reluctant to bargain with the employers jointly, the evidence establishes thatit agreed to do so,going so far as to insiston identical terms even as to theone issue(the-status of the head meatcutter) on which the employers were willing to agree toseparate provisions.A multiemployer unit may arise by express agreement of thebargaining parties, whether or not each employer signs a separate contract em-bracing the terms jointly agreed upon.'° Thus I find that the effect of the agreementfor joint negotiations, and of the joint bargaining that followed, was to merge thetwo certified units into one and to constitute the included employees s-a multiemployerbargaining unit.the other prefatory matter derives from a position by the Respondent to the effectthat the Board, although not bound by the waiver provisions in article 31 of the con-tract, should give them effect and dismiss the lockoutallegations.Without implying any view"on the question whether the Board should ever givethat effect to such waiver terms, I have no doubt that it should decline to do so here.Article 31 not only provides that "the parties and the employees waive all (past)claims,"but that "there will be no discrimination in employment." By the discrimina-tionagainstMcGinnis, the Respondent violated not only the Act, but breacheditscontractual obligation to abstain from such conduct.That being the case,I am unableto seehow it would either serve the policies of the Act or advance theRespondent's position.Turning, now, to the legality of the lockout,it iswell established that where em-ployers engage in group bargainingand thereis an economicstrike against one of theirnumber, the others may temporarily lock out their employees. In theBuffalo Linencase," the UnitedStatesSupreme Court,striking a balancebetween the statutoryright of employees to strike for economic endsand theinterest of employers engagedin group bargaining in preserving their bargaining strength,held that such a lockoutwas a legitimate defensive means of protectingthe integrity of the multiemployerbargaining unit against the disintegrationthat couldresult froma "whipsaw" strike.InJohn Brown, Irvin L. Gossett and J. C. West, Jr., d/bla Brown Food Store,137 NLRB 73, the Board found thatthe rationaleofBuffalo Linendid not applywhere members of a bargaining group of employers continuedto operate with re-placementsfor locked-out employees.The Board (at p. 75) held such a lockout to be"retaliatory"and not"defensive,"and henceunlawful,becauseitmay reasonably heinferred that the employers resorted .to the lockoutand the hiringof replacements"not to protect the integrity of the employerunit,but for the purpose of inhibitinga lawfulstrike."Reversing the Boardand denyingenforcement(N.L.R.B. v. BrownFood Store,319 F. 2d 7), the Court of Appeals for the Tenth Circuitsaw no materialdistinction between that case andBuffalo Linen,stating, in that regard, "that the actsof hiringreplacements,presentedas they arehere againstan unclutteredbackground, do not carrysuchindicia ofintentas to warrant an inference of unlawfulmotive."The Supreme Court has granted certiorari in theBrowncase, but had notannounced its decision as of this writing.The Respondentreliesheavily upon thedecisionof the court of appeals inBrownFood Store,makingthe argument,in substance, that,as in,that case, the operation ofthemeat department with temporaryreplacementsduring the lockout does notremove the lockout from theBuffalo Linendoctrine.The difficulty with this thesisis that one does not reach theBrowndecision in appraising the legality of the Re-spondent's action, for the facts here are distinguishable from those in theBrowncaseThe nub of the matter is that the Respondent's lockout has not, to quote the apt phraseof the court of appeals, "an uncluttered background," and itis animportant fact thatin addition to locking out the meat department employees and continuing to operatethe department with replacements, the Respondent, in effect, forbade its employees,under the threat of reprisal, to picket, or in other words, to engage in a protectedactivity which could aid them in bargaining with their employer. In that context,to separate the lockoutas a "defensive" action from the threat of retaliation byHalstead, and the repetition of the threat by Hotz at Halstead's bidding, is a venture inillusion.The threats were both a shackle and a club, and it is but reasonable to expect10E r.Local Union 49 of the Sheet Metal Workers Association,at al.(New MexicoSheet Metal Contractors Association, Inc ).122 NLRB 1192, 119411N.L.R B v Truck Drivers Local Union No. 449, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America, AFL (Buffalo Linen Supply Co ),353 U S 87 SAFEWAY STORES, INCORPORATED671that they would operate in tandem with the lockout to nullify or weaken not only thebargaining strength of the employees but rights guaranteed them by the Act.Thatbeing the case, to uphold the legality of the Respondent's lockout is not to strike thebalance of conflicting interests visualized by theBuffalo Linencase, but to createan imbalance in the Respondent's favor.In sum, the record warrants an inference that the lockout was part of a programof inhibiting the employees in strike activities designed to support their bargainingaims; and I thus find that by locking out its five nonsupervisory meat department em-ployees, the Company discriminated against them in violation of Section 8(a)(3)of the Act, and abridged their Section 7 rights, thus violating Section 8(a)(1) ofthe statute.12.Finally, I find that by Halstead's statement to Thomas, a nonsupervisory employee,that employees who picketed would be transferred or terminated, and as a resultof each repetition of the statement by Hotz to Safeway employees, as found above, theCompany interfered with, restrained, and coerced employees in the exercise ofSection 7 rights, and thereby violated Section 8(a)(1) of the Act 13IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8(a)(1) and (3) of the Act, I shall recommend below that it cease anddesisttherefrom and take certain affirmative actions designed to effectuate the policiesof the Act.The discrimination and the threats thereof demonstrate hostility by the Respondentto the full and free exercise by its Glenwood Springs employees of the rightsguaranteed them by Section 7 of the Act. Thus in order to make effective the inter-dependent guarantees of Section 7, I shall recommend an order below which will havethe effect of requiring the Respondent to refrain in the future from abridging any ofthe rights guaranteed its Glenwood Springs employees by said Section 7.14The Respondent, citingThe Great Atlantic & Pacific Tea Company,145 NLRB361, and relying on the waiver provisions of the contract and the fact that the agree-ment provided wage increases for the meat department employees,urges that in theevent of a finding that the lockout was unlawful, the Board should, as a matter ofequity, dispense with the customary backpay order for the locked-out employees.The19 In its brief (as in substance at the hearing) the Respondent puts forward a "hy-pothesis" that McGinnis amended her charge to include the lockout allegations becauseshe was "induced to do so by (a) Board agent." There is no evidence to support theclaimed "hypothesis," and, in fact, the Respondent concedes as much in its briefBut itsuggests, in substance, that it might have been able to prove its point but for a ruling atthe hearing revoking asubpoena duces tecumissued to the Respondent seeking the pro-duction of "any correspondence" between McGinnis and any Board "agents" in Novemberand December 1963, "or any memoranda of conversations" between them, relative to thefiling of the amended chargeI touch here upon the ruling because the Respondent ineffect reargues the matter in its brief, asserting that the ruling was in "error"Passingthe fact that there is not a bit of evidence that such "correspondence" or "memoranda"exist, it may be noted once again, as at the hearing, that neither the Board nor theGeneral Counsel has given "written consent" to the production of "correspondence" or"memoranda," as required by-Section 102.118 of the Board's Rules and Regulations, andthe Respondent admittedly has not requested itIt seeks to-excuse this omission with aclaim that it had no "available time" during the hearing to-do so, but it is enough to notein that regard that it sought neither a continuance nor any other opportunity to requeststhe required consent-13The complaint contains no allegation that the threats violated the Act, but that doesnot preclude the finding made since the undisputed evidence upon which it rests was "fullylitigated" at the hearing and, in fact, is part of the foundation of the conclusion thatthe lockout and McGinnis' discharge were unlawful. SeeN L R.B. v Puerto Rico RayonHills, Inc,293 F. 2d 941 (C.A 1).14N.L.RB. v. EntwistleMfg.Co., 120 F. 2d 532 (C.A4) ;May Department Stonesd/b/a Famous-Barr Company v. N.L.R B ,326 US 376;Bethlehem SteelCompany V.N.L R B.,120 F. 2d 641 (C.A.D.C.). 672DECISIONS, OF NATIONAL LABOR RELATIONS BOARDcited case is not wholly analogous,for there,as the Board pointed out, "the wage ratesof employeeswere increased as consideration for the withdrawal"of charges ofdiscrimination.In contrast,there is no showing here-or a clear demonstration atleast-that the wage increases were designed to compensate the locked-out employeesfor the timetheylost.However, each term of the contract mutually provides con-sideration for every other, and this is true of the wage increase and waiver provisions.Moreover,one may fairly conclude that the contracting parties intended the waiverterms to settle all"past" matters in dispute between them,including wage losses sus-tained by the employees as a result of the lockout.Thus, although it would be quiteinappropriate,for reasons previously stated,for the Board to forgo findings that thelockout was unlawful,and an appropriate cease-and-desist order, I find it equitable todispense with provisions for backpay reimbursement for the period of the lockout.Although Levina McGinnis has been paid the equivalent of 2 weeks'wages for theperiod she was absent from work as a result of her discharge,I am unable, on therecord as made, to exclude the possibility that she would have had overtime or otherwork requiring premium pay under the contract had she not been discharged. Theseare matters that may, and should,be determined in the compliance stage of theseproceedings.At that time, the Respondent,needless to say, will receive appropriatecredit for any wage payment it has already made to McGinnis.For the reasonsstated,I shall recommend the customary backpay remedy for her.Having found that the Company unlawfully discriminated against Levinia Mc-Ginnis by discharging her as of November 2, 1963,and that it reinstated her to herformer employment on November 18, 1963, I shall recommend thatthe Companymake her whole for any loss of pay she may have suffered by reason of the discrimina-tion against her by payment to her of a sum of money equal to the amount of wagesshe would have earned,but for the said discrimination,together with interest thereon,as provided below; and that the said loss of pay, plus interest at the rate of 6 percentper annum,be computed in accordance with the formula and methodprescribed bythe Board in F.W. Woolworth Company,90 NLRB 289, andIsis Plumbing & HeatingCo., 138 NLRB 716, to which the parties hereto are expressly referred.Upon the basis of the foregoing findings of fact, and upon the entire record in thisproceeding,Imake the-following:CONCLUSIONS- OF LAW1.The Company is, and has been at all material times, an employer within themeaning of Section2(2) of the Act.-2.Each of the employees against whom the Company discriminated,as foundabove, has been,at all material times, an employee of the said Company within themeaning of said Section 2(3) of the Act.3.TheUnion is, and has been at all material times, a labor organization withinthe meaning of Section2(5) of the Act.4.By discriminating against employees,as found above, the Companyhas engagedin unfair labor practices within the meaning of Section 8(a)(3) of the Act.5.By interfering with,restraining,and coercing employees in the exercise of rightsguaranteed them by Section7 of the Act,as found above. the Company hasengagedin unfair labor practices within the meaning of Section 8(a)( I) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record inthis proceeding,I recommend that the Respondent,SafewayStores, Incorporated,its officers,agents, successors, and assigns,shall:1.Cease and desist from:(a)Discouraging membership of any of its employees at its store in GlenwoodSprings, Colorado,inAmalgamated Meat Cutters and Butcher Workmen of NorthAmerica, Local Union No. 643, AFL-CIO, or in any other labor organization, bylocking out, discharging, or otherwise denying employment to, any such employee.or in any other manner discriminating against any such employee in regard to hishire, tenure of employment,or any term or condition of employment, except asauthorized in Section 8(a) (3) of the Act.(b) In any manner threatening or otherwise informing any of its employees thatany of them may, or will, be transferred or discharged if any engage in picketinefor, or on behalf of, any labor organization, or in any other activity which is protectedby Section 7 of the said Act. SAFEWAY STORES, INCORPORATED .673(c) In any other manner interfering with, restraining, or coercing employeesemployed at its'- Glenwood Springs, Colorado, store in the right to self-organization, to form, join, or assist any labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent that such rights may be affected byan agreement requiring membership in a labor organization as a condition of employ-ment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which it is found will effectuate the policiesof the Act:(a)Make Levina McGinnis whole, together with interest, in the manner, accordingto the method, and to the extent set forth in section V, above, entitled "The Remedy."(b)Preserve until compliance with any order for backpay made by the NationalLabor Relations Board in this proceeding is effectuated, and, upon request, make avail-able to the said Board and its agents, for examination and copying, all payroll records,social security payment records, timecards, personnel records and reports, and allother records relevant to a determination of the amount of backpay due, as providedunder the terms of such order.(c)Post at its store and place of business in Glenwood Springs, Colorado, copiesof the attached notice marked "Appendix A." 15Copies of said notice, to be furnishedby the Regional Director for Region 27 of the National Labor Relations Board,shall, after being signed by a duly authorized representative of the Company, beposted by it immediately upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken by the saidCompany to insure that said notices are not altered, defaced, or covered by anyother material.(d)Notify the said Regional Director, in writing, within 20 days from the receiptof this Decision, what steps the Respondent has taken to comply therewith.16It is further recommended that, unless on or before 20 days from the date of itsreceipt of a copy of this Decision the Respondent notify the said Regional Directorthat it will comply with the foregoing Recommended Order, the National LaborRelations Board issue an order requiring the Respondent to take the actions aforesaid.'- sIn 'the event that this Recommended'Order'is adopted by the Board, the words "aDecision and Order" shall he substituted for the words "the Recommended Order of aTrial Examiner" in the noticeIn the additional event that the Board's Order is en-forced by a decree of a United States Court of Appeals, the words "a Decree of theUnited States Court of Appeals,, Enforcing an Order" shall be substituted for the words"a Decision and Order""'In the event that this Recommended Order is adopted by the Board, paragraph 2(d)thereof shall be modified to read* "Notify the said Regional Director, in writing, within10 days from the date of this Order, what steps the Respondent has taken to complytherewith "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT. discourage membership of any our employees at our store inGlenwood Springs, Colorado, in Amalgamated Meat Cutters and ButcherWorkmen of North America, Local Union No. 634, AFL-CIO, or in any otherlabor organization by locking out, discharging, or otherwise denying employmentto,any such employee, or in any other manner discriminating against anysuch employee in regard to his hire, tenure of employment, or any term or con-dition of employment, except as authorized in Section 8(a)(3) of the said Act.WE WILL NOT threaten or otherwise inform any of our employees that any ofthem may be transferred or discharged if any engage in picketing for, or onbehalf of, any labor organization, or in any other activity which is protected bythe Act.WE WILL NOT in any other manner interfere with, restrain, or coerce employeesemployed at our Glenwood Springs, Colorado, store in the right to self-organization, to form, join, or assist any labor organization, to bargain collec-tively through representatives of their own choosing, to engage in concerted760-577-65-vol. 148-44 674DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivities for the purpose of collective bargaining or other mutual aid or pro-tection,or to refrain from any or all such activities,except to the extent thatsuch rights may be affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized in Section 8(a)(3)of the Act.WE WILL make Levina McGinnis whole for any loss of pay she may havesuffered by reason of the fact that we discriminated against her.SAFEWAY STORES, INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Information regarding the provisions of this notice and compliance with its termsmay be secured from the Regional Office of the National Labor Relations Board, 609Railway Exchange Building, 17th and Champa Streets, Denver, Colorado,TelephoneNo. Keystone 4-4151,Extension 513.H. B. Roberts,Business Manager of Local 925, InternationalUnion of Operating Engineers and Local 925, InternationalUnion of Operating Engineers[Wellman-Lord Engineering,Inc.]andWallace J. Martin.Case No. 12-CB-605.August 31,1964DECISION AND ORDERUpon charges duly filed by Wallace J. Martin, the General Coun-sel of the National Labor Relations Board, by the Director for Region12 on July 13, 1962, issued a complaintagainst Respondents, H. B.Roberts, business manager of Local 925, International Union of Oper-ating Engineers and Local 925, International Union of OperatingEngineers.Copies of the charges, the complaint, and notice of hear-ing before a Trial Examiner were duly served upon Respondents andthe Charging Party. In substance the complaint alleged that Re-spondents violated Section 8(b) (1) (A) of the Act by fining theCharging Party because he had filed unfair labor practice chargeswith the Board.Respondents' answer admits the jurisdictional allegations of thecomplaint and the factual allegations except that Respondents denythat the Charging Party was a member of Respondent Union at thetime the complaint issued and that a fine was imposed against theCharging Party because he had filed charges with the Board.Re-spondentsassert,rather, that Martin was fined pursuant to Respond-entUnion's bylaws because he failed to exhaust his internal unionremedies prior to filing his charge with the Board.Respondentsdenied, the commission of any unfair labor practices.On August 17, 1962, all parties to this proceeding entered into astipulation of facts, and on the same date moved jointly to transferthis proceeding directly to the Board, for findings of fact, conclusions148 NLRB No. 81.